    Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 1 of 26




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


UNITED STATES OF AMERICA,

          Plaintiff,

                  v.
                                        CIVIL ACTION
THE STATE OF GEORGIA, et al.,
                                        CASE NO. 1:21-CV-02575-JPB
          Defendants,

REPUBLICAN NATIONAL
COMMITTEE, et al.,

          Intervenor-Defendants.




   AMICUS BRIEF OF GREATER GEORGIA ACTION, INC. IN
SUPPORT OF DEFENDANTS’ MOTION TO DISMISS COMPLAINT



                                 MICHAEL BEST & FRIEDRICH LLP
                                 Stefan Passantino, GA SBN 565845
                                 1000 Maine Avenue SW, Suite 400
                                 Washington, D.C. 20024
                                 Telephone: (202) 747-9582
                                 Facsimile: (202) 347-1819
                                 spassantino@michaelbest.com
                                 Attorney for Greater Georgia Action, Inc.
             Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 2 of 26




      CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                   DISCLOSURE STATEMENT

(1)          The undersigned counsel for Amici, Greater Georgia Action, Inc.,

certifies that the following is a full and complete list of all parties in this action,

including any parent corporation and any publicly held corporation that owns

10% or more of the stock of a party:

        i.      United States of America, Plaintiff.

       ii.     The State of Georgia, Defendant.

      iii.     The Georgia State Election Board, Defendant.

      iv.      Brad Raffensperger, in his official capacity as Georgia Secretary of
               State, Defendant.

       v.      Republican National Committee, Intervenor-Defendant.

      vi.      National Republican Senatorial Committee, Intervenor-Defendant.

   vii.        Georgia Republican Party Inc., Intervenor-Defendant.

  viii.        Public Interest Legal Foundation, Movant.

      ix.      Greater Georgia Action, Inc., Movant.

(2)          The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or

corporations having either a financial interest in or other interest which could

be substantially affected by the outcome of this particular case:


                                             ii
        Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 3 of 26




   i.     Kelly Loeffler, Chairwoman, Greater Georgia Action, Inc.

  ii.     Rebecca N. Sullivan: Vice Chair, Georgia State Election Board.

 iii.     Sara Tindall Ghazal: Member, Georgia State Election Board.

  iv.     Matthew Mashburn: Member, Georgia State Election Board.

  v.      Anh Le: Member, Georgia State Election Board.

  vi.     Aileen Bell Hughes: Attorney for the Plaintiff.

 vii.     Elizabeth M. Ryan: Attorney for the Plaintiff.

viii.     Ernest Alan McFarland: Attorney for the Plaintiff.

  ix.     Jasmyn Gabrielle Richardson: Attorney for the Plaintiff.

  x.      John A. Russ, IV: Attorney for the Plaintiff.

  xi.     Thomas Christian Herren, Jr.: Attorney for the Plaintiff.

 xii.     Brian Field: Attorney for the Defendant, The State of Georgia.

xiii.     Erik Scott Jaffe: Attorney for the Defendant, The State of Georgia.

xiv.      Gene C. Schaerr: Attorney for the Defendant, The State of Georgia.

 xv.      H. Christopher Bartolomucci: Attorney for the Defendant, The State
          of Georgia.

xvi.      Joshua J. Prince: Attorney for the Defendant, The State of Georgia.

xvii.     Riddhi Dasgupta: Attorney for the Defendant, The State of Georgia.



                                        iii
          Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 4 of 26




 xviii.     Bryan Francis Jacoutot: Attorney for the Defendant, The State of
            Georgia.

  xix.      Bryan P. Tyson: Attorney for the Defendant, The State of Georgia.

   xx.      Loree Anne Paraside: Attorney for the Defendant, The State of
            Georgia.

  xxi.      Brian Field: Attorney for the Defendant, The Georgia State Election
            Board.

  xxii.     Erik Scott Jaffe: Attorney for the Defendant, The Georgia State
            Election Board.

 xxiii.     Gene C. Schaerr: Attorney for the Defendant, The Georgia State
            Election Board.

 xxiv.      H. Christopher Bartolomucci: Attorney for the Defendant, The
            Georgia State Election Board.

  xxv.      Joshua J. Prince: Attorney for the Defendant, The Georgia State
            Election Board.

 xxvi.      Riddhi Dasgupta: Attorney for the Defendant, The Georgia State
            Election Board.

xxvii.      Bryan Francis Jacoutot: Attorney for the Defendant, The Georgia
            State Election Board.

xxviii.     Bryan P. Tyson: Attorney for the Defendant, The Georgia State
            Election Board.

 xxix.      Loree Anne Paradise: Attorney for the Defendant, The Georgia
            State Election Board.



                                         iv
            Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 5 of 26




   xxx.       Brian Field: Attorney for the Defendant, Brad Raffensperger.

  xxxi.       Erik Scott Jaffe: Attorney for the Defendant, Brad Raffensperger.

  xxxii.      Gene C. Schaerr: Attorney for the Defendant, Brad Raffensperger.

 xxxiii.      H. Christopher Bartolomucci: Attorney for the Defendant, Brad
              Raffensperger.

 xxxiv.       Joshua J. Prince: Attorney for the Defendant, Brad Raffensperger.

  xxxv.       Riddhi Dasgupta: Attorney for the Defendant, Brad Raffensperger.

 xxxvi.       Bryan Francis Jacoutot: Attorney for the Defendant, Brad
              Raffensperger.

xxxvii.       Bryan P. Tyson: Attorney for the Defendant, Brad Raffensperger.

xxxviii.      Loree Anne Paradise: Attorney for the Defendant, Brad
              Raffensperger.

 xxxix.       Cameron T. Norris: Attorney for the Intervenor Defendant,
              Republican National Committee.

     xl.      Steven Christopher Begakis: Attorney for the Intervenor Defendant,
              Republican National Committee.

    xli.      Tyler R. Green: Attorney for the Intervenor Defendant, Republican
              National Committee.

   xlii.      Alex Benjamin Kaufman: Attorney for the Intervenor Defendant,
              Republican National Committee.

   xliii.     James Cullen Evans: Attorney for the Intervenor Defendant,
              Republican National Committee.


                                           v
          Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 6 of 26




 xliv.      John E. Hall, Jr.: Attorney for the Intervenor Defendant, Republican
            National Committee.

  xlv.      William Bradley Carver: Attorney for the Intervenor Defendant,
            Republican National Committee.

 xlvi.      William Dowdy White: Attorney for the Intervenor Defendant,
            Republican National Committee.

xlvii.      Cameron T. Norris: Attorney for the Intervenor Defendant, National
            Republican Senatorial Committee.

xlviii.     Steven Christopher Begakis: Attorney for the Intervenor Defendant,
            National Republican Senatorial Committee.

 xlix.      Tyler R. Green: Attorney for the Intervenor Defendant, National
            Republican Senatorial Committee.

     l.     Alex Benjamin Kaufman: Attorney for the Intervenor Defendant,
            National Republican Senatorial Committee.

    li.     James Cullen Evans: Attorney for the Intervenor Defendant,
            National Republican Senatorial Committee.

   lii.     John E. Hall, Jr.: Attorney for the Intervenor Defendant, National
            Republican Senatorial Committee.

  liii.     William Bradley Carver: Attorney for the Intervenor Defendant,
            National Republican Senatorial Committee.

   liv.     William Dowdy White: Attorney for the Intervenor Defendant,
            National Republican Senatorial Committee.




                                         vi
         Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 7 of 26




  lv.      Cameron T. Norris: Attorney for Intervenor Defendant, Georgia
           Republican Party, Inc.

 lvi.      Steven Christopher Begakis: Attorney for Intervenor Defendant,
           Georgia Republican Party, Inc.

lvii.      Tyler R. Green: Attorney for Intervenor Defendant, Georgia
           Republican Party, Inc.

lviii.     Alex Benjamin Kaufman: Attorney for Intervenor Defendant,
           Georgia Republican Party, Inc.

 lix.      James Cullen Evans: Attorney for Intervenor Defendant, Georgia
           Republican Party, Inc.

  lx.      John E. Hall, Jr.: Attorney for Intervenor Defendant, Georgia
           Republican Party, Inc.

 lxi.      William Bradley Carver: Attorney for Intervenor Defendant, Georgia
           Republican Party, Inc.

lxii.      William Dowdy White: Attorney for Intervenor Defendant, Georgia
           Republican Party, Inc.

lxiii.     Kaylan L. Phillips: Attorney for Movant, Public Interest Legal
           Foundation.

lxiv.      Harry W. MacDougald: Attorney for Movant, Public Interest Legal
           Foundation.

 lxv.      Stefan Passantino: Attorney for Movant, Greater Georgia Action,
           Inc.




                                       vii
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 8 of 26




                    INTEREST OF AMICUS CURIAE1

      GREATER GEORGIA ACTION, INC. (“Greater Georgia”), is a non-profit

organization operating under § 501(c)(4) of the Internal Revenue Code.

      Greater Georgia has a vital interest in the outcome of this matter and

can assist this court in addressing core issues in the case. First, this court’s

disposition of the issues presented will profoundly affect Greater Georgia’s

important goals of advocating for and supporting election law reforms, such as

Georgia Senate Bill 202 known as the “Election Integrity Act of 2021”

(hereinafter, the “Act”), which strengthen election transparency, integrity and

uniformity. Second, Greater Georgia can assist this court in addressing several

core issues and presenting an important perspective from an organization

dedicated to registering and engaging voters in diverse communities.

          INTRODUCTION AND SUMMARY OF ARGUMENT

      The inflammatory allegations contained in Plaintiff’s Complaint

(hereinafter, the “Complaint”) are not only demonstrably false and not based

in reality, but even if true, fail to state a valid claim under §2 of the Voting




1 No party’s counsel authored this brief in whole or in part; and no party,
party’s counsel, or person (other than amicus or its counsel) contributed money
to fund this brief’s preparation or submission.

                                       1
       Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 9 of 26




Rights Act of 1965 (hereinafter, the “VRA”). Plaintiff further lacks standing to

bring its claims directly under the Fourteenth and Fifteenth Amendments to

the United States Constitution.

      The recent decision by the Supreme Court in Brnovich v. Democratic

Nat’l Comm., 594 U.S. ___, 141 S. Ct. 2321 (2021), is directly on point, binding

upon this court and requires the dismissal of the Complaint. In Brnovich the

Supreme Court, for the first time, addressed a challenge under § 2 of the VRA

to state regulations that govern how ballots are collected and counted. Id. at

*1. The challenges asserted against the Arizona laws in Brnovich are virtually

identical to the challenges asserted in this case.

      The Brnovich Court held that a valid claim under §2 of the VRA requires

“proof” that the challenged state law or regulation establishes processes that

“are not equally open to participation” by members of a protected class “in that

its members have less opportunity than other members of the electorate to

participate in the political process and elect representatives of their choice.”

Id. at *6 (emphasis in original). The Court made clear that “the mere fact that

there is some disparity in impact,” even if shown to exist, does not establish a

violation. Id. at *18.

      Like the parties challenging Arizona’s laws in Brnovich, Plaintiff in this

case would have a violation of §2 of the VRA “turn almost entirely on one

                                        2
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 10 of 26




circumstance—disparate impact.” Id. Because Plaintiff has only alleged some

potential disparity in impact and because the plain language of Georgia’s

election law, including the Act, uniformly provide everyone an equal

opportunity to vote, the Court should dismiss the Complaint.

      Plaintiff further lacks standing to bring this suit directly under the

Fourteenth or Fifteenth Amendments to the United States Constitution.

                                ARGUMENT

      The allegations contained in the Complaint, even if taken as true, cannot

result in a violation of §2 of the VRA. The Complaint is based on alleged

“disproportionate effect,” which is insufficient as a matter of law to maintain

this action. See Dkt. #1; Complaint at ¶¶1-2, 162.

      Even if this court were to review the merits of the Complaint, there is no

case here. Georgia law, including the changes made by the Act, is “equally

open” and makes it very easy to vote. The Election Integrity Act of 2021 is

attached to Plaintiff’s Complaint as Exhibit 1, Dkt. #1-1 (hereinafter “Ex. 1”).

Georgia has one of the most open and accessible voting systems in the country

and none of Georgia’s existing laws are outside of the mainstream. In fact,

many of the reforms contained in the challenged Act expand voters’ access to

the ballot box.




                                       3
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 11 of 26




      Instead of asking this court to properly apply §2 of the VRA, as written,

Plaintiff asks this court to apply a different standard in order to achieve the

political policy goals of the current Administration.

      I.    Brnovich Requires Dismissal of Plaintiff’s Complaint.

      Brnovich is controlling and dispositive of the Complaint. Because

Plaintiff does not (and cannot) allege that the Act creates a system that

provides Black Georgians less opportunity than other members of the

electorate to participate, its Complaint must be dismissed.

      The Brnovich Court established what is required for a violation of §2 of

the VRA. Section 2 of the VRA is violated only if there is a showing that a

state’s electoral processes “are not ‘equally open to participation’ by members

of the relevant protected group ‘in that its members have less opportunity than

other members of the electorate to participate in the political process and to

elect representatives of their choice.’” Brnovich, 594 U.S. at *14 (quoting 52

U.S.C. §10301 (§2(b) of the VRA)). The “mere fact that there is some disparity

in impact,” even if shown to exist, is insufficient. Id. at *18.

      The “touchstone” of §2 is “equal openness,” meaning that the process of

voting “must be ‘equally open’ to minority and non-minority groups alike . . .

without restrictions as to who may participate.” Id. at *15.



                                         4
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 12 of 26




      In Brnovich, the Democratic National Committee (DNC) and its affiliates

challenged portions of Arizona’s election laws, including a requirement that

voters cast ballots at the correct precinct and a common restriction on

collecting absentee ballots. Id. at *9. Specifically, the DNC, like Plaintiff in this

case, alleged that both requirements “adversely and disparately affect

Arizona’s American Indian, Hispanic, and African American citizens.” Id.

Because Arizona’s electoral system, as a whole, including the challenged laws,

is equally open to participation by all members of the electorate the Court

rejected all of the DNC’s claims—establishing that some disparate impact,

even if true, is insufficient to maintain a claim under §2 of the VRA. Id. at *26.

      Similarly, Plaintiff in this case bases its challenges, under §2 of the VRA,

on allegations of some potential disparity in impact. Plaintiff claims that

several provisions of the Act will have a disparate impact on Black Georgians.

While Plaintiff asserts socio-economic statistics and repeats toxic allegations

of overt racism with highly inflammatory rhetoric, the legal insufficiency of its

Complaint is laid bare within several paragraphs of its cause of action, which

relies exclusively on disparate impact: “Black voters will be disproportionately

burdened by the challenged provisions.” Dkt. #1; Complaint at ¶162.

           Plaintiff does not, and cannot, point to any aspect of any challenged

provisions that is not equally and uniformly applied to the entire electorate nor

                                         5
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 13 of 26




can it identify any special restriction on Blacks’ participation in Georgia’s

electoral process. Like Arizona, Georgia law makes it very easy to vote and the

Act establishes reasonable, uniform and non-discriminatory rules that do not

violate §2 of the VRA.

      II.   The Election Integrity Act of 2021 Established Reasonable,

      Uniform and Non-Discriminatory Rules.

      The Act expands early and absentee voting in several different ways

while codifying election practices, such as ballot drop boxes, instituted as

“emergency rules” in 2020 due to the coronavirus pandemic, along with

importantly adding safeguards and improving transparency.

      The Georgia Legislature set forth express findings and the important

and strong state interests that the Act addresses. Following the 2018 and 2020

elections, a significant lack of confidence in the outcomes of elections in Georgia

has grown on both sides of the political spectrum. Moreover, the coronavirus

pandemic resulted in massive changes in election regulations and exposed a

lack of uniformity and lack of adequate safeguards in place for absentee and

early voting. Dkt. #1; Ex. 1 at 4:76-83. The lack of uniformity between different

counties in Georgia was extreme—some counties had many days of weekend

voting including Sundays, whereas over 100 counties never offered any voting



                                        6
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 14 of 26




on Sunday. Id. at 4:84-90. Some counties received significant private funds for

election administration, whereas other counties received none. Id. at 4:91-93.

      There was also a need to address “emergency rules,” instituted because

of the coronavirus pandemic, but such “rules” had no statutory framework for

uniform application or safeguards. For example, drop boxes for absentee

ballots were a creation of temporary emergency rules for 2020 and have since

expired. Id. at 5:113-118. Claims that the Act directly causes a “precipitous

decline in drop box availability” is disingenuous at best. Prior to its enactment

no drop boxes were allowed in any county—the Act actually increases drop

boxes in Fulton County from zero to about eight, in Gwinnett County from zero

to about six and in DeKalb and Cobb Counties from zero to about five each.

      The Act appropriately addresses two of Greater Georgia’s goals—

strengthening election integrity and promoting uniformity in election laws. As

an organization committed to engaging communities across the Peach State,

Greater Georgia connects with voters daily who feel left out of the political

process and lack trust in the administration of elections and the ultimate

electoral outcomes. Additionally, because its mission extends throughout all

159 counties, Greater Georgia has seen the confusion and inequities caused by

a lack of uniformity in the administration of Georgia’s elections. The Act




                                       7
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 15 of 26




addresses these issues in a way that maintains the equal openness of Georgia’s

elections.

      A. Ballot Drop Boxes

      For the first time in Georgia’s history the challenged Act codifies the

ability of counties to provide drop boxes for the collection of absentee ballots—

increasing voter access. The Act importantly sets forth safeguards and

creates uniformity in how counties may utilize drop boxes. In 2020, only as a

result of emergency rules, drop boxes were utilized in masse without any

standard for safeguards or any uniformity throughout the state.

      Greater Georgia witnessed how the unregulated and non-standardized

use of drop boxes contributed to a lack of trust in the election process in 2020.

While counties in the greater Atlanta region had nearly 100 drop boxes, 35

counties throughout Georgia did not have a single drop box available to voters.

Mark Niesse, Drop box use heavy in Democratic areas before Georgia voting

law, The Atlanta Journal-Constitution, July 12, 2021, available at

https://www.ajc.com/politics/drop-box-use-soared-in-democratic-areas-before-

georgia-voting-law/N4ZTGHLWD5BRBOUKBHTUCFVOEU/.

      The Act standardizes the number of drop boxes allowed in each county,

while still allowing counties with larger populations to have more drop boxes.

Specifically, the Act requires that each county establish at least one drop box

                                       8
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 16 of 26




for the delivery of absentee ballots and allows additional drop boxes based on

population. Dkt. #1-1; Ex. 1 at 47:1172-1179.

      Perhaps more importantly to voters’ confidence in the election system,

the Act institutes reasonable and equally applied safeguards and security

requirements for drop boxes. In 2020 drop boxes were unregulated and lacked

necessary security—the Act secures the drop boxes and the public trust in use

of drop boxes. Drop boxes must be adequately lit, under constant supervision

by an election official, law enforcement officer or licensed security guard and

must be tamper proof and not allow for removal except under specific processes

by election officials. Id. at 47-48:1179-1219.

      The Act’s codification of ballot drop boxes will help achieve uniformity of

election procedures and, most importantly, restore voters’ confidence in the

integrity of ballot drop box practices.

      B. Absentee Ballot Applications

      As an organization dedicated to voter outreach and expanding voter

participation   throughout    Georgia,    Greater   Georgia   understands    the

importance of encouraging public participation in elections. However, the 2020

election saw significant confusion caused by outside groups sending multiple

absentee ballot applications to voters—often unsolicited and often with

incorrectly completed information. Id. at 5:102-105. The Act appropriately

                                          9
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 17 of 26




addresses this problem by prohibiting outside groups from completing

information required from a voter on an application and prohibiting sending

applications to voters that have already requested applications. Id. at 39-

40:965-994.     This prevents the confusion caused by incorrectly completed

applications and also avoids further confusion by voters receiving duplicate

applications.

      Before the Act, the safeguard in place to verify the correct identity of an

elector voting by absentee ballot was via signature-matching requirements.

The subjective nature of signature-matching, however, made the requirements

ineffective and open to ongoing challenge and controversy. In order to ensure

that an individual requesting and casting an absentee ballot is who they say

they are, the Act appropriately requires valid identification. Id. at 38-39:944-

964. Reasonable measures, such as those in the Act, that require voters to

prove they are valid electors are imperative to restoring trust in Georgia’s

elections.

      The Act’s restrictions on outside groups and identification requirements

will help achieve election integrity and restore voters’ confidence.

      C. Out-of-Precinct Voting

      The 2018 and 2020 elections also identified problems created by out-of-

precinct voting that resulted in confusion, additional burdens on election

                                       10
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 18 of 26




officials and a large increase in duplicated ballots. Id. at 6:130-138. Reducing

confusion and duplicated ballots will increase voters’ confidence in election

outcomes. The Act appropriately addresses this problem by limiting the use of

provisional ballots for out-of-precinct voters. Under the Act a voter attempting

to vote in the incorrect precinct must be directed to the correct precinct, unless

it is after 5pm (but before the closing of the polls) in which case a voter may

cast a provisional ballot. Id. at 74-75:1899-1919. This both allows the voter to

cast a non-provisional ballot in the correct precinct, but also allows the casting

of a provisional ballot when there is insufficient time for the voter to vote in

the correct precinct. The new requirements do not impact the ability of any

voters to cast a correct ballot, but they do significantly limit the number of

provisional ballots and ultimately duplicate ballots generated.

      The reasonable limitations placed on out-of-precinct voting will achieve

the strong state interest in election integrity and restore voters’ confidence in

election outcomes while relieving the increasing burdens on election officials.

      Viewed objectively and in consideration of the totality of the

circumstances, the Act maintains Georgia’s place as a state where it is very

easy to vote while addressing recent problems, adding reasonable and uniform

safeguards and maintaining no-excuse absentee voting. The Act further

expands voters’ access by increasing hours for early voting and access to

                                       11
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 19 of 26




absentee ballots by allowing for 29 days of mail-in voting and up to 19-days of

in-person early voting. Id. at 49:1234; 59:1488-1489. Georgia is in the top-tier

of all states for access to early voting according to the non-partisan Center for

Election Innovation and Research whereas states such as Connecticut and

New Hampshire have much more restrictive voting laws requiring an excuse

to vote absentee and not allowing all voters to vote early. See Center for

Election Innovation & Research, How Easy Is It to Vote Early in Your State?

(July 27, 2021, 3:05 PM), https://electioninnovation.org/research/early-voting-

availability-2022/. Currently Delaware, New York and 13 other states, require

an excuse to vote absentee. Id.

      Plaintiff’s Complaint is a veiled request for this Court to institute a

policy outcome for a perceived political benefit of the current Administration.

      III.   Plaintiff’s Action Inappropriately Seeks to Obtain A Policy

      Outcome.

      Although Plaintiff’s Complaint is veiled as a claim under §2 of the VRA,

in effect Plaintiff is asking this Court to ignore the plain and unambiguous

language of §2, overrule both Shelby County v. Holder, 570 U.S. 529 (2013) and

Brnovich, and instead apply a different standard in order to achieve the

political policy goals of the current Administration.



                                       12
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 20 of 26




      The current version of §2 is a result of the last time Congress amended

the VRA in 1982. Originally the House of Representatives passed a version of

§2 that would have based a violation on discriminatory effects. However, as

explained in Brnovich, “[t]he House bill “originally passed . . . under a loose

understanding that §2 would prohibit all discriminatory ‘effects’ of voting

practices . . . met stiff resistance in the Senate.” Brnovich, 594 U.S. at *6 (citing

Mississippi Republican Executive Committee v. Brooks, 469 U.S. 1002, 1010

(1984) (Rehnquist, J., dissenting)). Ultimately the disparate impact standard

was expressly rejected by the Senate and a compromise was eventually reached

to arrive at today’s version of §2, which does not base a violation on a showing

of disparate impact. Id. Plaintiff in this case would have this court ignore the

plain and unambiguous text of the statute and instead apply the standard

desired by the House in 1982 and which failed to become law. In fact, the

legislative history makes clear that the Senate expressly rejected a disparate

impact standard before today’s version of §2 was ultimately passed. Id.

      In addition to Plaintiff’s desire to undo the compromise reached by the

House and Senate when §2 was amended in 1982, Plaintiff seeks to effectively

overturn Shelby. Plaintiff asks this court to apply the much higher standard

previously used under §§4 and 5 of the VRA. Section 4 of the VRA provided a

coverage formula for determining states or political subdivisions that could not

                                         13
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 21 of 26




enact certain new election laws without obtaining “preclearance” from

Washington D.C. under §5 of the VRA. Shelby, 570 U.S. 529, 537-40 (2013). In

stark contrast to §2 at issue here, the standard under §§4 and 5 was whether

or not the challenged law “will have the effect of diminishing the ability of

any citizens of the United States on account of race or color,” i.e. disparate

impact. 52 U.S.C. § 10304(b). Because the United States Supreme Court held

in Shelby that §4 of the VRA was unconstitutional and could no longer be used

as a basis for subjecting jurisdictions to preclearance under §5, Plaintiff

improperly asks this Court to instead apply the old §5 standard to its challenge

under §2 despite the divergent language. Shelby, 570 U.S. at 557.

      The current Administration may desire for a more stringent standard,

would prefer the original House version of §2 and that Shelby is overruled, but

this case and this court are not the proper forums for such political policy

determinations. This court should abide by Brnovich, “follow the law as written

and leave the policy decisions for others.” Ga. Ass’n of Latino Elected Officials,

Inc. v. Gwinnett Cty. Bd. Of Reg. & Elections, 499 F. Supp 3d 1231, 1235 (N.D.

Ga. 2020).




                                       14
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 22 of 26




      IV.   Plaintiff Does Not Have Standing to Bring Claims Directly

      Under the Fourteenth or Fifteenth Amendments.

      In addition to insufficient allegations that the Act violates the VRA,

Plaintiff attempts to assert general claims directly under the U.S.

Constitution. See, e.g., Complaint at ¶158 (asserting that the Act violates “the

voting guarantees of the Fourteenth and Fifteenth Amendments”) and at p. 45

(asserting that the Act violates “the voting guarantees of the Fourteenth and

Fifteenth Amendments to the United States Constitution.”). The VRA

expressly confers standing upon Plaintiff to bring a civil action to enforce §2

of the VRA. 52 U.S.C. §10308(d). However, without a valid claim under the

appropriate standard of §2 of the VRA, as explained above, all that remains in

Plaintiff’s Complaint are generalized grievances under the Fourteenth and

Fifteenth Amendments for which it lacks standing.

      The “bedrock requirement” for any action in federal court is that there

must be an actual “case” or “controversy” brought by a plaintiff with

“standing.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992); Valley

Forge Christian College v. Americans United for Separation of Church & State,

Inc., 454 U.S. 464, 471 (1982). As this court is very familiar, a plaintiff has the

burden of establishing standing on all claims, which requires allegations of



                                        15
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 23 of 26




“personal injury fairly traceable to the defendant’s allegedly unlawful conduct

. . .” Allen v. Wright, 468 U.S. 737, 751 (1984) (emphasis added). The Supreme

Court has stressed that such injury must be “particularized” to the individual

plaintiff—meaning that “the injury must affect the plaintiff in a personal and

individual way.” Raines v. Byrd, 521 U.S. 811, 819 (1997) (citing Lujan, 504

U.S. at 560-61; Bender v. Williamsport Area School Dist., 475 U.S. 534, 543-44

(1986)). Strict compliance with this requirement for jurisdictional standing is

required. Raines, 521 U.S. at 819.      A “generalized grievance” asserting a

violation of some provision of the structural Constitution does not provide

standing, a plaintiff must demonstrate a separate concrete injury-in-fact.

Whitmore v. Arkansas, 495 U.S. 149, 155 (1990). It is wholly insufficient for a

plaintiff to raise “only a generally available grievance about government.”

Lujan, 504 U.S. at 573-74. Claiming only harm to “every citizen’s interest in

proper application of the Constitution and laws . . . does not state an Article

III case or controversy.” Id.

      In this case Plaintiff has not alleged any personal and/or particularized

injury. Plaintiff has simply alleged that the Act violates “the voting guarantees

of the Fourteenth and Fifteenth Amendments to the United States

Constitution.” This is exactly the type of general and amorphous claimed

“harm” to every citizen’s interest in the proper application of the Constitution

                                       16
      Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 24 of 26




the Supreme Court has consistently held does not present a justiciable case or

controversy. Moreover, the claim is not even made by a citizen whose right to

vote is protected by the Fourteenth and Fifteenth Amendments—it is being

made by the current Administration for political purposes. The Constitution

“divides power among sovereigns and among branches of government” for the

protection of individual liberties. New York v. United States, 505 U.S. 144, 187

(1992). Institutions formed under the Constitution, such as the Executive in

this case, are not the beneficiaries of its protections—individual citizens are.

      Because Plaintiff has simply alleged a generalized grievance that the

voting rights of others may be impacted, it has failed to present a justiciable

case or controversy and lacks standing for its Constitutional claims.

                                CONCLUSION

      For these reasons, the court should grant the Defendants’ motion to

dismiss.

                  Respectfully submitted this 29th day of July 2021
                                     MICHAEL BEST & FRIEDRICH LLP

                                     By: /s/ Stefan Passantino
                                     Stefan Passantino, Georgia Bar No. 565845
                                     1000 Maine Avenue SW, Suite 400
                                     Washington, D.C. 20024
                                     Telephone: (202) 747-9582
                                     Facsimile: (202) 347-1819
                                     spassantino@michaelbest.com
                                     Attorney for Greater Georgia Action, Inc.

                                       17
     Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 25 of 26




                       CERTIFICATE OF SERVICE

      I hereby certify that on July 29, 2021, I electronically filed the
foregoing Amicus Brief of Greater Georgia Action, Inc. in Support of
Defendants’ Motion to Dismiss Complaint with the Clerk of Court using
CM/ECF which will send electronic notification of such filing to all registered
counsel.

                              Dated this 29th day of July 2021.



                                    MICHAEL BEST & FRIEDRICH LLP


                                    By: / s/ Stefan Passantino
                                    Stefan Passantino,
                                    Georgia Bar No. 565845
                                    Attorney for Greater Georgia Action, Inc.




                                      18
     Case 1:21-cv-02575-JPB Document 40-1 Filed 07/29/21 Page 26 of 26




            CERTIFICATE OF COMPLIANCE WITH LR 5.1

     I hereby certify that the foregoing document is written using computer

processing software in 13-point Century Schoolbook font, double-spaced and

in accordance with the other requirements of Local Rule 5.1.



                             Dated this 29th day of July 2021.



                                   MICHAEL BEST & FRIEDRICH LLP


                                   By: /s/ Stefan Passantino
                                   Stefan Passantino
                                   Georgia Bar No. 565845
                                   Attorney for Greater Georgia Action, Inc.




                                     19
